Citation Nr: 1044407	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for peripheral neuropathy 
of both lower extremities, to include as due to exposure to 
herbicides.  

4.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.  

5.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder.  

6.  Entitlement to a total disability rating based on individual 
unemployability.  

7.  Entitlement to a temporary total disability rating based on 
hospitalization for a service-connected disability from May 28, 
2008, to August 4, 2008.  

8.  Entitlement to a temporary total disability rating based on 
the need for convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  

During his hearing before the Board in August 2010, the Veteran 
raised the issue of entitlement to service connection for a skin 
disorder.  This issue has not been developed for appellate review 
and is therefore referred to the RO for appropriate disposition.


The issues relating to service connection for peripheral 
neuropathy and hypertension are addressed in the remand portion 
of the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Rating decisions in June 1976 and February 2005 denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran was notified of those decisions and did not appeal.  

2.  Evidence received since the February 2005 final rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.  

3.  A rating decision in February 2005 denied entitlement to 
service connection for tinnitus.  The Veteran was notified of 
that decision and did not appeal.  

4.  Evidence received since the February 2005 final rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for tinnitus.  

5.  Prior to August 17, 2005, the Veteran's posttraumatic stress 
disorder (PTSD) was manifested by infrequent episodes of 
depression, frequent episodes of anxiety, restricted affect that 
was productive of occupational and social impairment with 
occasional decrease of work efficiency.  

6.  Beginning August 17, 2005, the Veteran's PTSD was manifested 
by increased depression, reduced attention and concentration, 
brief dissociative episodes, being easily angered resulting in 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

7.  The medical evidence of record shows that the Veteran was 
hospitalized for treatment of a nonservice-connected heart 
disorder from May 28, 2008, to August 4, 2008, and hospital 
treatment for a service-connected disorder was not instituted.  

8.  The medical evidence does not show that a service-connected 
disability required a period of convalescence following the 
Veteran's hospital discharge in August 2008.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to August 17, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  

4.  The criteria for an evaluation of 50 percent for PTSD have 
been met, for the period on and after August 17, 2005.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  

5.  The criteria for a temporary total rating from May 28, 2008, 
to August 4, 2008, based on hospitalization have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.29 
(2010).  

6.  The criteria have not been met for a temporary total rating 
for convalescence following the Veteran's hospital discharge in 
August 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.30 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in August 2004 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in March 2005, September 2006, 
September 2008, April 2009, and August 2009, addressing the 
Veteran's various claims, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).  Moreover, 
the Veteran testified regarding all his claims at a hearing 
before the Board in August 2010.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained.  VA examinations sufficient for 
adjudication purposes were provided to the Veteran in connection 
with his claim concerning PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  That examination is more than adequate, as it was 
predicated on a full reading of the claims file, including the 
Veteran's VA and service treatment records.  The examiner 
provided a rationale for the opinion provided, relying on and 
citing to the records reviewed.  Moreover, the Veteran has not 
submitted evidence or argument of how he was prejudiced by any of 
these examinations.  Id. at 455-56.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  Finally, there is no sign in the 
record that additional 


evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

New and Material Evidence 

Hearing loss and tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The RO denied service connection for hearing loss in a June 1976 
rating decision on the basis that the evidence then of record, 
including the Veteran's service treatment records and the report 
of a VA compensation examination in June 1976, did not 


show that the Veteran had a hearing loss disability as defined at 
38 C.F.R. § 3.385.  A rating decision in February 2005 denied 
service connection for tinnitus and again denied service 
connection for bilateral hearing loss; the evidence at that time 
included the report of a VA evaluation that showed the Veteran 
complained of constant bilateral tinnitus that began during 
service and also showed audiometric data that met the criteria 
for a hearing loss disability.  However, the November 2004 
examiner opined that neither the Veteran's hearing loss nor 
tinnitus was caused by or a result of acoustic trauma in service.  

The Veteran was notified of the February 2005 decision and did 
not file a notice of disagreement within one year.  Accordingly, 
the February 2005 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(a) (2010). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  New evidence means existing evidence not 
previously submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

The evidence received since February 2005 concerning hearing loss 
consists of VA treatment records that show that the Veteran wears 
hearing aids and his testimony at a Board hearing to the effect 
that he had ear trouble in service, like an ear infection, 
resulting in his being grounded from flight status for a few 
days.  The evidence regarding hearing loss that has been added to 
the file since February 2005 is merely cumulative of evidence 
that was of record and considered in February 2005, showing that 
the Veteran has bilateral hearing loss and that he was treated 
for an ear infection during his military service.  None of the 
additional evidence provides any 


information concerning the basis for the prior denial regarding a 
nexus between the Veteran's current hearing loss and an injury or 
disease in service.  The evidence does not raise a reasonable 
possibility of substantiating the claim.  

Therefore, the Board concludes that new and material evidence has 
not been presented to reopen the Veteran's claim for service 
connection for bilateral hearing loss.  

Regarding tinnitus, neither the treatment records received since 
February 2005 nor the Veteran's hearing testimony, which 
essentially duplicated his previous contentions, provides any new 
information concerning a nexus between the Veteran's reported 
tinnitus and service.  However, VA treatment records show that 
the dosage of sertraline used to treat the Veteran's service-
connected PTSD was increased from 150 milligrams (mg.) per day to 
200 mg. per day in October 2007 and to 250 mg. per day in January 
2008.  VA clinic records show that the dosage was reduced to 200 
mg. per day in December 2008 because of the Veteran's complaint 
that his tinnitus had worsened since the dosage was increased.  
An examiner in March 2009 noted the Veteran's report that his 
tinnitus had returned to where it was prior to the dosage 
increase.  

While none of the additional evidence is material to the issue of 
direct service connection, the VA treatment records provide 
evidence concerning possible secondary service connection by way 
of aggravation.  See 38 C.F.R. § 3.310 (2010); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, because 
the records show that the increase in the Veteran's tinnitus was 
not permanent, returned to prior levels, and did not recur, the 
evidence does not raise a reasonable possibility of 
substantiating such a claim.  Therefore, the evidence received 
since February 2005, although new, is not material to the issue 
of service connection for tinnitus.  

Accordingly, the Board concludes that new and material evidence 
has not been presented to reopen the claims for service 
connection for bilateral hearing loss or 


tinnitus.  Moreover, as new and material evidence to reopen his 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Greater Initial Rating For PTSD

The Veteran is seeking an initial rating in excess of 30 percent 
for his service-connected PTSD.  Disability ratings are 
determined by applying the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 
(2010).  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous. . . 
."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (noting that staged ratings are appropriate 
whenever the factual findings show distinct time periods in which 
a disability exhibits symptoms that warrant different ratings).  

In February 2005, the RO issued a rating decision which granted 
service connection for PTSD and assigned a 10 percent evaluation, 
effective January 5, 2004.  The Veteran disagreed with the 
assigned rating.  An administrative decision in September 2005 
determined that the February 2005 decision had assigned an 
erroneous effective date for service connection for PTSD, and 
that the correct date was April 9, 2004.  The decision found that 
the payment of benefits for the period from January to April 2004 
was due to administrative error, and no overpayment was created.  
The Veteran did not appeal that decision.  

In a rating decision in September 2005, the RO assigned a rating 
of 30 percent for the Veteran's service-connected PTSD, effective 
April 9, 2004.  The Veteran continues to seek a greater initial 
rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).  

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when 
it is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 


generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 


having conflicts with peers or co-workers).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or social functioning (e.g., no friends, 
unable to keep a job).  DSM-IV at 46-47.  While a GAF score is 
highly probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders, the GAF scores 
assigned in a case are not dispositive of whether overall 
improvement has been established; rather, they must be considered 
in light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a) (2010).  

VA clinic records reflect psychotherapy sessions for the 
Veteran's PTSD from July to October 2004.  The therapists 
reported few symptoms and no abnormal symptoms, but a therapist 
in September 2004 characterized the Veteran's PTSD as severe.  

On VA psychiatric compensation examination in December 2004, the 
Veteran reported that he had no close friends and only two casual 
friends.  On examination, the Veteran's dress was casual and his 
hygiene was good.  He was alert and oriented.  His mood was 
anxious and his affect was restricted.  The Veteran described his 
anxiety and depression both as moderate; he indicated that 
episodes of depression during the previous six months were 
infrequent, but episodes of anxiety were frequent.  There were no 
manic episodes, or obsessions or compulsions.  The Veteran's 
thought process was logical and coherent.  There was no evidence 
of any delusions or hallucinations.  The examiner indicated that 
the Veteran's attention and concentration were normal.  There 
were no memory deficits.  The Veteran's cognitive skills appeared 
normal.  The Veteran denied any homicidal ideation; he admitted 
to suicidal ideation of moderate frequency and duration, but 
without a plan or intent.  The examiner considered the Veteran's 
insight and judgment to be fair.  A GAF score of 55 was assigned.  

VA clinic records dated from July to September 2005 show that the 
Veteran regularly attended group therapy sessions, sometimes 
daily.  The counselors, including a VA psychologist, reported few 
symptoms, although they routinely 


recorded that he was alert and oriented, that his behavior was 
appropriate, and that there was no suicidal or homicidal 
ideation.  However, the psychologist noted during sessions 
beginning August 17, 2005, that the Veteran appeared more 
depressed with persistent and severe symptoms of PTSD.  

In November 2005, a VA psychologist wrote a letter describing the 
Veteran's PTSD.  The examiner characterized the Veteran's overall 
symptom severity level as "very high."  The examiner found that 
there were attention and concentration problems that were severe 
enough that he was unable to work.  He experienced brief 
dissociative episodes in conjunction with flashbacks, which 
caused him to lose contact with his surroundings.  The 
psychologist indicated that the Veteran frequently experienced 
feelings of paranoia and personalization in response to 
frustrating events or minor inconveniences.  He would become 
angry quite easily and had difficulty with frustration tolerance.  
The Veteran was easily distracted, had racing thoughts, and was 
easily overwhelmed by many situations.  

The Veteran was afforded another VA psychiatric compensation 
examination in December 2005.  At that time, the Veteran denied 
having any social relationships; he considered himself "an 
isolationist."  He reported that despite the ongoing treatment, 
he experienced panic attacks at times, persistent anxiety, 
intrusive thoughts, social isolation, irritability, and tearful 
episodes.  He stated that there were also hallucinations and 
dissociative flashback episodes.  The Veteran indicated that he 
had markedly diminished interest or participation in significant 
activities, and feelings of detachment or estrangement.  He had 
difficulty falling or staying asleep, irritability, outbursts of 
anger, and difficulty concentrating.  He indicated that his PTSD 
symptoms occurred daily, with nightmares several times a week; 
panic attacks occurred a couple times a month.  The examiner 
corroborated the Veteran's difficulty concentrating during the 
examination which was considered secondary to extreme anxiety, 
intrusive thoughts, or cognitive decline.  On examination, the 
Veteran was appropriately dressed, clean, and neatly groomed.  He 
rarely looked at the examiner.  His speech was hesitant, but 
coherent.  The Veteran's affect was normal, but he appeared 
anxious, agitated, and depressed.  He was oriented, with goal-
oriented thought processes; his judgment and insight were intact.  
The 


examiner indicated that the Veteran's impulse control was good, 
but he reported occasional suicidal thoughts.  He stated that he 
slept with a gun for safety, but "would never have the courage 
to kill myself;" he had no plan or intent.  The examiner noted 
that the Veteran's memory was normal and that he was able to 
maintain minimum personal hygiene.  The examiner concluded that 
the Veteran continued to experience debilitating symptoms of 
PTSD.  However, in describing the effect of the symptoms on 
social and occupational functioning, the examiner stated that the 
effect was only moderate on efficiency, productivity, 
reliability, and relationships, but was severe on performing work 
tasks.  The examiner assigned a GAF score of 55. 

The Veteran's VA psychologist again wrote in April 2007 that the 
Veteran's overall symptoms were severe.  The examiner indicated 
that the Veteran was unemployable due to the severity of his PTSD 
and depression symptoms, noting in particular concentration 
problems, brief dissociative episodes, and loss of contact with 
his surroundings and current experiences.  The examiner again 
stated that the Veteran frequently experienced feelings of 
paranoia, became angry quite easily, and had difficulty with 
frustration tolerance.  

The Veteran continued with frequent outpatient therapy sessions 
throughout the appeal period.  The therapists, including a VA 
psychologist, continued to characterize the Veteran's PTSD as 
severe.  In October 2007, it was noted that the dosage of 
sertraline (Zoloft) was increased from 150 mg. to 200 mg. per 
day, which helped the Veteran's depression.  In January 2008, a 
VA psychiatrist evaluated the Veteran and noted that the 
Veteran's periods of depression had increased in frequency to the 
point that they occurred daily and lasted most of the day, 
although he no longer broke down sobbing.  The Veteran slept only 
four or five hours a night due to anxiety.  He continued to 
experience intermittent suicidal ideation, although he had no 
intent.  The examiner noted that the Veteran was "future-
oriented," and his insight and judgment were good.  A GAF score 
of 53 was assigned.  The examiner increased the dosage of 
sertraline to 250 mg. per day.  

A VA psychologist noted in February 2008 that the Veteran's 
depression continued "in check" with the increased dose of 
sertraline, that he showed more insight, and was calmer than in 
previous weeks.  The examiner continued to characterize the 
Veteran's PTSD as severe.  Another VA psychiatrist, several days 
later in February 2008, recorded the Veteran's report that he was 
"feeling better."  The Veteran denied having any suicidal or 
homicidal ideation.  His affect was appropriate, and his insight 
and judgment were good.  The psychiatrist assigned a GAF score of 
60.  

In May 2008, the VA psychiatrist who evaluated the Veteran in 
February 2008 again saw the Veteran.  The Veteran admitted to 
anxiety about his imminent heart surgery, but stated that he did 
not feel overwhelmed with anxiety; the Veteran told a VA 
psychologist that same day that he felt "at peace about going 
into the heart surgery."  The psychiatrist noted that the 
Veteran was alert and oriented, casually dressed, and made good 
eye contact.  He was talkative and friendly, his mood was 
euthymic, and his affect was appropriate.  The Veteran's thoughts 
were clear, coherent, and goal-directed.  There was no suicidal 
or homicidal ideation, and no psychotic symptoms.  The Veteran's 
insight and judgment were good.  The examiner assigned a GAF 
score of 65.  

Following the Veteran's hospital discharge after his heart 
surgery, he underwent another VA compensation examination in 
August 2008 by a clinical psychologist.  The Veteran reported 
"fair" progress with his depression with the therapy and 
medication.  He indicated he had learned how to cope better with 
his PTSD symptoms.  The Veteran stated that his marital and 
family relationships were better since his last examination, 
although he still had no social relationships.  He denied any 
suicidal or homicidal ideation since the last examination, but 
reported "maybe a dozen" incidents of temper outbursts since 
the last examination.  On examination, the Veteran appeared clean 
and casually dressed.  His speech was clear, coherent, and 
spontaneous.  He was cooperative and relaxed, but became angry at 
times.  Judgment and insight were intact.  There was no evidence 
of hallucinations or inappropriate behavior, and the Veteran's 
memory was normal.  He continued to have difficulty falling or 
staying asleep, irritability, and difficulty concentrating.  The 
Veteran indicated generally that, "[t]hings are some better" 
since his last VA compensation examination.  The examiner 
indicated that there had been deterioration in the Veteran's 
overall level of functioning over the previous year, 


attributable primarily to his severe cardiac illness, although 
his PTSD did not produce total occupational and social 
impairment.  A current GAF score of 50 was assigned.  

A VA audiologist noted in March 2009 that the dosage of the 
Veteran's sertraline had been reduced to 200 mg. per day due to 
his complaint of increasing tinnitus after the dose was increased 
to 250 mg.  The Veteran reported that his tinnitus had 
subsequently returned to the level it was prior to the increase.  

The Veteran was again evaluated in the VA clinic by a 
psychiatrist in May 2009.  The Veteran complained of worsening 
depression and decreased concentration over the previous several 
weeks.  The examiner opined that the increased symptoms may be 
due to the reduced sertraline dosage.  On examination, the 
Veteran was alert and oriented and casually dressed, and he made 
good eye contact.  His speech was spontaneous, and he was 
cooperative and friendly.  The examiner noted that the Veteran's 
mood was dysphoric, his affect was blunted, and he had fair 
insight and judgment.  The Veteran's thoughts were clear and 
coherent, there was no suicidal or homicidal ideation, and his 
cognition was grossly intact.  The examiner assigned a GAF Score 
of 57.  

The Veteran testified at a Board hearing in August 2010 that his 
PTSD was not worse, but that he was in fact calmer, less 
aggressive, than he was before he began group and individual 
therapy.  He indicated that he still did not like to be around 
people.  

The VA treatment records show that examiners since September 2004 
have characterized the Veteran's PTSD symptoms as "severe."  
However, that characterization has not always matched the 
symptoms and manifestations or the GAF scores the examiners have 
reported.  For instance, VA clinic records dated from July to 
October 2004 list few psychiatric symptoms and no abnormal 
symptoms or clinical findings.  No examiner has assigned a GAF 
score less than 50.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not 


determinative of the percentage a VA disability rating is to be 
assigned; the percentage of a VA disability rating is to be based 
on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).

The only abnormal findings noted by a VA compensation examiner in 
December 2004 were a restricted affect, infrequent episodes of 
depression, frequent episodes of anxiety, and suicidal ideation 
of moderate frequency and duration, but without a plan or intent.  
Several examiners during the appeal period have noted the 
Veteran's reported suicidal ideation.  However, in every 
instance, the Veteran has indicated that he had no intent or plan 
to commit suicide and, in fact, stated that he could not do it.  
This reflects a level of rational thought more indicative of not 
more than mild overall symptomatology.  Moreover, therapists 
throughout the appeal period indicated that the Veteran denied 
suicidal or homicidal ideation.  Therefore, the Board finds that 
this reported symptom does not rise to the level of severity 
contemplated by the Rating Schedule for a rating in excess of 30 
percent.  Further, except for the flattened affect noted by the 
December 2004 examiner, all of the remaining symptoms and 
findings fall squarely within the criteria for a 30 percent 
rating. 

Beginning with a therapy session on August 17, 2005, however, it 
was noted that the Veteran was more depressed and that his PTSD 
symptoms were more persistent and severe.  In November 2005, a VA 
psychologist noted significant problems with attention and 
concentration, brief dissociative episodes, frequent paranoid 
feelings, and difficulty with frustration tolerance; the Veteran 
also became angry quite easily and was easily overwhelmed by many 
situations.  The November 2005 examiner indicated that the 
Veteran's symptoms were so severe that he was unable to work.  
The VA compensation examiner in December 2005 also noted that the 
Veteran's symptoms had worsened, as there were occasional panic 
attacks and tearful episodes, irritability, anger outbursts, 
difficulty concentrating, nightmares several times a week, and 
extreme anxiety.  However, the Veteran remained oriented and 
maintained intact judgment and insight, normal memory, and normal 
hygiene, and his impulse control was good.  VA therapists and a 
VA psychologist reported 


similar manifestations through 2006 and in April 2007.  Examiners 
during this period assigned GAF scores of 55, indicating moderate 
symptoms.  The Board finds that the Veteran's PTSD symptoms 
during this period meet the criteria for a 50 percent rating.  
However, although his symptoms had worsened, there was no 
evidence of obsessional rituals, difficulty with speech content, 
near-continuous panic or depression, unprovoked irritability, or 
neglect or personal appearance, as contemplated by a 70 percent 
rating.  

During a clinic visit in January 2008, a VA psychiatrist noted 
that the Veteran's periods of depression occurred every day and 
lasted most of the day.  He slept only four or five hours a night 
due to anxiety.  However, the psychiatrist indicated that the 
Veteran was "future-oriented" and that his insight and judgment 
were good.  Significantly, the examiner recorded a GAF score of 
53, still indicative of moderate symptoms.  The psychiatrist 
further increased the Veteran's antidepressant medication at that 
time.  Just one month later, a psychologist noted that the 
Veteran's symptoms had improved - his depression was "in 
check," and he showed more insight and appeared calmer than he 
had prior to the increased dosage of sertraline.  The GAF score 
assigned by that examiner was 60.  By May 2008, the Veteran's 
symptoms further improved, and a GAF score of 65 was assigned.  

Following the Veteran's hospital discharge after his heart 
surgery, another VA compensation examiner in August 2008 noted 
that the Veteran reported "fair" progress with his depression 
and the Veteran stated that "[t]hings are some better" since 
his last VA compensation examination.  The examiner noted that 
the Veteran indicated there had been temper outbursts, and 
difficulty sleeping, irritability, and difficulty concentrating, 
but most of the clinical findings were normal.  Although the 
examiner listed a GAF score of 50, it was noted that the 
Veteran's overall deterioration in functioning was primarily 
attributable to his cardiac illness.  A VA psychiatrist in May 
2009 attributed the Veteran's worsening depression and decreased 
concentration to the reduction in his sertraline dosage in early 
2009.  Although the Veteran's mood was dysphoric and his affect 
was blunted at that time, other manifestations were noted to be 
essentially normal.  That examiner assigned a GAF score of 57, 
again indicative of moderate symptoms.  

The Board finds that the manifestations of the Veteran's PTSD 
since August 2005 have generally remained consistent with the 
criteria for a 50 percent rating.  Although his symptoms worsened 
in January 2008, they quickly improved and returned to the 
previous level after adjustment of his medication.  The record 
does not show that the Veteran's PTSD has ever resulted in 
obsessional rituals or illogical or irrelevant speech.  Although 
examiners have noted irritability, there is no evidence of 
unprovoked irritability or impaired impulse control.  There is no 
evidence of near-continuous panic or depression, except for a 
brief period in early 2008.  And there is no evidence that the 
Veteran's PTSD has ever affected his ability to care for his 
personal appearance or hygiene.  

Therefore, the Board finds that, prior to August 17, 2005, the 
criteria were not met for a rating greater than 30 percent for 
PTSD.  However, affording the Veteran the benefit of the doubt, 
the Board finds that the criteria for a 50 percent rating, but no 
more, have been met beginning August 17, 2005.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the 


Schedule reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not so 
unusual or exceptional in nature as to render his 30 percent 
rating or the 50 percent rating assigned herein inadequate.  The 
Veteran's PTSD is evaluated as a mental disorder pursuant to 38 
C.F.R. § 4.130, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology exhibited by the Veteran's PTSD.  Prior to August 
17, 2005, the Veteran's PTSD was manifested by infrequent 
episodes of depression, frequent episodes of anxiety, restricted 
affect that was productive of occupational and social impairment 
with occasional decrease of work efficiency.  Beginning August 
17, 2005, the Veteran's PTSD was manifested by increased 
depression, reduced attention and concentration, brief 
dissociative episodes, being easily angered resulting in reduced 
reliability and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.  When 
comparing the disability picture of the Veteran's PTSD with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
assigned ratings for his service-connected PTSD.  Ratings in 
excess of those assigned herein are provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence of record did not demonstrate that such manifestations 
were present in this case.  The currently assigned ratings more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 30 
percent for PTSD prior to August 17, 2005, and against a rating 
in excess of 50 percent beginning August 17, 2005, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson, 12 Vet. App. at 126.  



Temporary Total Disability Rating Based On Hospitalization 

VA's regulations provide that a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29.  

VA treatment records show that the Veteran was hospitalized from 
May 28, 2008, until August 4, 2008, during which time he 
underwent replacement of his aortic valve.  Service connection 
for aortic valve insufficiency was denied by a rating decision in 
February 2005 and the Veteran did not appeal that decision.  
Thus, the primary reason for the hospitalization was for 
treatment of his nonservice-connected heart disorder and 
complications of the surgery.  

However, the regulations also provide that, notwithstanding that 
hospital admission was for disability not connected with service, 
if during such hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a period in 
excess of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29(b).  In 
this case, the evidence does not show that during the Veteran's 
hospitalization for his nonservice-connected heart disorder, 
hospital treatment for a service-connected disability was 
instituted.  

Accordingly, a temporary total rating under 38 C.F.R. § 4.29 for 
a period of hospitalization in excess of 21 days from May 2008 to 
August 2008, for treatment of a service-connected disorder is not 
warranted. 

Temporary Total Disability Rating Based On The Need For 
Convalescence 

The regulations also provide that a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
or outpatient release that treatment for a service-connected 
disability has required convalescence of at least one month.  
38 C.F.R. § 4.30.  

As discussed above, the treatment records show that the Veteran 
was hospitalized at a VA facility from May 2008 to August 2008 
for replacement of his aortic valve.  He filed his claims for 
temporary total ratings in August 2008.  Service connection has 
not been established for an aortic valve disorder or any other 
heart disorder.  

Although the treatment records indicate that a period of 
convalescence at home was required following hospital discharge 
in August 2008, including the assistance of a home health aide, 
as well as outpatient physical therapy and occupational therapy, 
the convalescence was required due to complications due to the 
heart surgery.  The records do not show that convalescence was 
needed because of any service-connected disability.  

Therefore, the Board finds that the criteria are not met for a 
temporary total disability based on the need for convalescence 
following the Veteran's hospital discharge in August 2008.  


ORDER

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is denied.  

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim of entitlement to service 
connection for tinnitus is denied.  

An initial rating in excess of 30 percent for PTSD prior to 
August 17, 2005, is denied.  

A 50 percent rating for PTSD beginning August 17, 2005, is 
granted, subject to the law and regulations governing the award 
of monetary benefits.  

A temporary total disability rating based on treatment for a 
service-connected disability during a hospitalization from May 
28, 2008, to August 4, 2008, is denied.  
A temporary total disability rating based on the need for 
convalescence is denied.  


REMAND

The Veteran has claimed service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
exposure to herbicides.  Because the Veteran's records show he 
served in Vietnam during the Vietnam era, he is presumed to have 
been exposed to an herbicide agent during service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).  

The Veteran testified at his hearing that the pain and numbness 
in his legs did not develop until about 30 years after his 
separation from service.  He stated that he first sought 
treatment by VA for the complaints in 2004.  

In September 2009, the Veteran was afforded a VA compensation 
examination to obtain a medical opinion as to the etiology of his 
peripheral neuropathy of the lower extremities.  The examiner 
discussed the Veteran's pertinent medical history, which included 
a diagnosis of diabetes mellitus in January 2008, as well as his 
social history, which included drug abuse.  The diagnosis was 
"Most likely Bilateral Peripheral Neuropathy of lower 
extremities" based on the physical examination, indicating that 
the diagnosis could not be confirmed by nerve conduction testing 
due to the Veteran's implanted cardiac pacemaker.  The examiner 
discussed the possibility of a relationship between the 
peripheral neuropathy and the Veteran's service-connected 
diabetes mellitus in detail, and concluded that the diabetes was 
less likely the cause of the peripheral neuropathy in light of 
the dates of onset of the disorders and the "other stronger 
overriding risk factors for Peripheral Neuropathy including, 
Alcoholism and Illicit Drug Use."  The examiner did not 
consider, however, whether the service-connected diabetes 
mellitus aggravated the Veteran's peripheral neuropathy.  See 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
Moreover, the examiner did not consider the Veteran's presumed 
exposure to an herbicide agent during service as the etiology for 
the peripheral neuropathy.  

The regulations identify acute and subacute peripheral neuropathy 
as among the diseases listed at 38 C.F.R. § 3.309(e) for which 
presumptive service connection is granted based on exposure to 
Agent Orange.  However, acute and subacute peripheral neuropathy 
are transient peripheral neuropathies that appear within weeks or 
months of exposure to an herbicide agent and resolve within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e), Note (2).  
As noted above, the Veteran testified that his symptoms of 
peripheral neuropathy began approximately 30 years after his 
separation from service.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).  The United States Court of Appeals 
for Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Therefore, in light of the Veteran's contentions and his presumed 
herbicide exposure during service, he must be afforded an 
examination to obtain a medical opinion regarding herbicide 
exposure as the cause of his peripheral neuropathy, as well as an 
opinion as to whether his service-connected diabetes mellitus 
aggravated the peripheral neuropathy.  

Regarding the Veteran's claim for service connection for 
hypertension, the treatment records and his hearing testimony 
show that hypertension was first diagnosed and treated in 1976.  
He contends that his hypertension resulted from his exposure to 
herbicide agents in service.  

Hypertension is not among the diseases listed for which service 
connection may be presumed due to exposure to an herbicide agent, 
see 38 C.F.R. § 3.307.  Nevertheless, as with peripheral 
neuropathy, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  In this 
regard, the Veteran testified at his hearing that his VA 
cardiologist told him that "a part of my problem could be due to 
Agent Orange exposure."  The VA treatment records do not 
indicate that any examiner has expressed such an opinion.  

The issue of the Veteran's entitlement to a total disability 
rating based on individual unemployability (TDIU) is inextricably 
intertwined with the issues relating to service connection for 
peripheral neuropathy and hypertension.  Moreover, in light of 
the Board's grant herein of a staged rating for PTSD, the Veteran 
would be prejudiced by the Board's consideration of the TDIU 
issue in the first instance.  See also Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  Therefore, appellate consideration of the 
TDIU issue must be deferred pending completion of the development 
below.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers 
who have evaluated or treated him for lower 
extremity peripheral neuropathy or 
hypertension since his separation from 
service.  Based on his response, the RO must 
attempt to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All attempts to 
secure this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any peripheral neuropathy found.  
All pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the requested study.  
Following a review of the service and post-
service medical records, the clinical 
examination, and with consideration of the 
Veteran's statements, the examiner must state 
whether any current peripheral neuropathy of 
the lower extremities was caused by his 
exposure to an herbicide agent during service 
or by his service-connected type II diabetes 
mellitus or other service-connected 
disability.  If lower extremity peripheral 
neuropathy is found not to have been caused by 
herbicide exposure or by a service-connected 
disability, the examiner must state whether 
the disorder was aggravated by the Veteran's 
service-connected diabetes mellitus or any 
other service-connected disability.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The report 
prepared should be typed.  

3.  The Veteran must also then be afforded the 
appropriate VA examination to determine the 
etiology of any hypertension found.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the requested study.  Following a review of 
the service and post-service medical records, 
the clinical examination, and with 
consideration of the Veteran's statements, the 
examiner must state whether any current 
hypertension was caused by his exposure to an 
herbicide agent during service or by his 
service-connected type II diabetes mellitus or 
other service-connected disability.  If 
hypertension is found not to have been caused 
by herbicide exposure or by a service-
connected disability, the examiner must state 
whether the disorder was aggravated by the 
Veteran's service-connected diabetes mellitus 
or any other service-connected disability.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The report 
prepared should be typed.  

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
the aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.  

5.  After the above development has been 
completed, the Veteran's claims for service 
connection for peripheral neuropathy of both 
lower extremities and for hypertension, each 
to include as due to exposure to herbicides, 
must be readjudicated.  The RO must also 
readjudicate the issue regarding the Veteran's 
entitlement to a TDIU.  If the claims on 
appeal remain denied, the Veteran and his 
representative must be provided a supplemental 
statement of the case.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


